Citation Nr: 0823463	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-20 913	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for erectile dysfunction to 
include as due to exposure to Agent Orange. 



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1967 to January 1969.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in May 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

FINDING OF FACT

Erectile dysfunction was not shown to have had onset during 
service; erectile dysfunction, first documented after service 
is unrelated to an injury, disease, or event of service 
origin, including exposure to Agent Orange; and erectile 
dysfunction was not caused by or made worse by any service-
connected disability. 


CONCLUSION OF LAW

Erectile dysfunction to include as due to exposure to Agent 
Orange was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1116(f) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307(a)(6), 
3.309(e), 3.310 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 20052 and in March 2006.  The VCAA 
notice included the type of evidence needed to substantiate 
the claim of service connection, namely, evidence of current 
disability; evidence of an injury or disease or event, 
causing an injury or disease, during service; and evidence of 
a relationship between the current disability and the injury 
or disease or event, causing an injury or disease, during 
service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit records not in the custody of a 
Federal agency, such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  
The notice included the provisions for the effective date of 
the claim and for the degree of disability assignable.




As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of a claim for 
service connection).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in May 2007.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).    

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
medical records and VA records.  He has not identified any 
additionally available evidence for consideration. 

As the record does not indicate that the claimed disability 
may be associated with an established event in service or 
with a service-connected disability, a VA medical examination 
or VA medical opinion is not mandated under the duty to 
assist. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.




REASONS AND BASES FOR FINDING AND CONCLUSION

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, treatment, or diagnosis of erectile 
dysfunction.  On separation examination, the evaluation of 
the genitourinary system was normal. 

After service, VA records show that beginning in June 2004 
the veteran was prescribed medication for erectile 
dysfunction. 

The veteran's service-connected disabilities are: post-
traumatic stress disorder and residuals of shrapnel wounds of 
the right forearm, right hip, and the right and left legs. 

Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply. 

A veteran, who served in the Republic of Vietnam between 
January 1962 and May 1975, is presumed to have been exposed 
during such service to herbicide agents to include that which 
is commonly referred to as Agent Orange. 38 U.S.C.A. 
§ 1116(f).

The erectile dysfunction is not on the list of diseases that 
may be presumed to have resulted from exposure to Agent 
Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

When a claim disability is not on the list of presumptive 
diseases, a veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Analysis 

On the basis of the service medical records, erectile 
dysfunction was not affirmatively shown during service.  For 
this reason, the claim of service connection for erectile 
dysfunction under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) 
is not established.

As there is no competent evidence either contemporaneous with 
or after service that erectile dysfunction was noted during 
service, the legal theory of continuity of symptomatology 
under 38 C.F.R. § 3.303(b) does not apply. 

After service, VA records document treatment for erectile 
dysfunction beginning in 2004, more than thirty years after 
service.  On whether service connection for the current 
erectile dysfunction may be granted as the basis that the 
disability was first documented after service, considering 
all the evidence, including that pertinent to service under 
38 C.F.R. § 3.303(d), erectile dysfunction is not a condition 
under case law that has been found to be capable of lay 
observation, and the determination as to the presence or 
cause of erectile dysfunction therefore is medical in nature, 
that is, not capable of lay observation.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where, as here, there is a question of a medical causation, 
not capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the veteran is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  

For this reason, the Board rejects the veteran's statements 
and as competent evidence to substantiate that erectile 
dysfunction is related to an injury, disease, or event of 
service origin to include exposure to Agent Orange.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Also there is no competent medical evidence that the current 
erectile dysfunction may be associated with any service-
connected disability on a secondary basis, that is, erectile 
dysfunction was either caused by a service-connected 
disability or was aggravated by a service-connected 
disability, that is, there is a permanent increase in the 
underlying condition.  And the veteran as a lay person is not 
competent to offer an opinion on whether there is a permanent 
increase in the underlying condition due to a service-
connected disability. 
Where as here, the determinative issue involves a question of 
medical causation, that is, medical evidence of an 
association or link between the current erectile dysfunction 
and service or to a service-connected disability, competent 
medical evidence is required to substantiate the claim.  
Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, which is not capable of lay observation, and as 
there is no favorable medical evidence to support the claim, 
as articulated above, the Board finds that service connection 
for the current erectile dysfunction as related to service 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d) and 
38 C.F.R. § 3.310 is not established.

Furthermore, erectile dysfunction is not among the listed 
diseases associated with exposure to Agent Orange, for which 
service connection on a presumptive basis is warranted under 
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
And there is no competent medical evidence that erectile 
dysfunction is actually caused by exposure to Agent Orange.

As the preponderance of the evidence is against the claim of 
service connection for the erectile dysfunction under the 
applicable theories of service connection, the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for erectile dysfunction to include as due 
to exposure to Agent Orange is denied.  


____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


